Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reissue application 16/819,254 filed on 3/16/20 is a reissue of Patent No. 10/075,638, published 9/11/18.  
In the amendment filed on 8/11/21, claims 1-38 and 40-95 are pending; claim 39 is cancelled, and claims 34, 51-53, 72-74, and 92-95 are amended. 
This is a Non-Final Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/719,559, filed on 10/18/2015.
Specification
Specification amendment filed on 9/13/21 is entered.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 10/075,638 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14-20, 22, 24-38, 40-43, 45-48, 50-64, 66-69, 71-84, 89-89, and 91-95 are rejected under 35 U.S.C. 103 as being unpatentable over Yugi JP2002-112097 in view of Asahi GB2 221 998.


16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998
1 
An electronic apparatus comprising:


A memory and at least one processor which function as units comprising:
Yugi par. 0008


A zooming operation unit configured to accept a zooming operation by a user in which a zoom position of a taking lens is changed; and 
Yugi par. 0008


A control unit configured to provide control to, in response to start of the zooming operation, start shifting the zoom position, and in response to termination of the zooming operation, stop shifting the zoom position,
Yugi Fig. 8 par. 0031

Wherein when the zoom position reaches a predetermined zoom position which (1) is inside an optical zoom 


Asahi also teaches the main cpu is provided with information regarding whether Zoom tele or Wide (see Asahi p 31-32) the main cpu control zoom motor according to zoom code. (see Asahi p 32); and zoom code allow camera to move between 15 positions between range of 35 mm to 66mm. (see Asahi p2; The codes and their relative position are show on table 1 page 29)
It would have been obvious to an artisan at the time of the invention to include Asahi’s teaching with Yugi’s camera in order to provide user with autofocus in manual mode.

And after that, said control unit provides control to shift the zoom position further in the first direction from the predetermined zoom position(a) in response to the first zooming operation being terminated once and the first zooming operation being started again and/or (b) in response to the first zooming operation having been continued for a predetermined time period or longer without being terminated.
Asahi teaches executing zoom operation with a delayed period; (see Asahi Fig. 11, item 109, page  104 of 187; Fig. 14, item 174, page 112 of 167; Fig. 23 item 3404)
Asahi also teaches pausing for a period of t1ms to confirm the position code pos switches from a value “1H” to “2H.” (Fig. 26, steps 213 to 222, p54 t1 and t2, p 56 )

It would have been obvious to an artisan at the time of the invention to include Asahi’s teaching with Yugi’s camera in order to confirm the zoom operation.

The electronic apparatus according to claim 1, wherein when the zoom position reaches the predetermined zoom position while said control unit shifting the zoom position in the first direction in response to the first zooming operation,  said control unit provides control to fix the zoom position at the predetermined zoom position even when the first zoom operation has not been terminated, and after that, in response the first zooming operation being terminated once and the first zooming operation being started again, and control unit provides control to shift the zoom position further in the first direction from the predetermined zoom position.



Yugi Fig. 8 par. 0031, Yugi teaches shifting to zoom position when zooming operation being started again.
3
The electronic apparatus according to claim 1, wherein when the zoom position reaches the predetermined zoom position while said control unit is shifting the zoom position in the first direction in response to the first zooming operation, said control unit provides control to fix the zoom position at the predetermined zoom position even when the first zooming operation has not been terminated, and after that, in response to the first zooming operation having been continued for a predetermined time period or longer without being terminated, said control unit provides control to shift the zoom position further in the first direction from the predetermined zoom position.

Asahi teaches executing zoom operation with a delayed period. (see Asahi Fig. 11, item 109, page  104 of 187; Fig. 14, item 174, page 112 of 167)

4
The electronic apparatus according to claim 1, wherein when the zoom position reaches the predetermined zoom position while said control unit is shifting the zoom position in a second direction opposite to the first direction in response to a second zooming operation for shifting the zoom position in the second direction, 

5
The electronic apparatus according to claim 4, wherein the first direction is a direction in which the zoom position shifts from a telephoto side to a wide-angle side, and the second direction is a direction in which the zoom position shifts from the wide-angle side to the telephoto side.
Yugi Fig. 8 par. 0012 and  0031
6
The electronic apparatus according to claim 1, wherein in starting a shooting mode, said control unit provides control such that the zoom position corresponds to the predetermined zoom position.
Yugi Fig. 8 par. 0012 and  0031
7
The electronic apparatus according to claim 1, wherein the memory and the at least one processor further function as a setting unit configured to set the predetermined position according the operation of a user.
Yugi Fig. 8 par. 0012 and  0031
9
The electronic apparatus according claim 1, wherein the memory and the at least one processor further function as setting unit configured to set the predetermined zoom position varies with shooting modes.
Yugi Fig. 8 par. 0012 and  0031
10
The electronic apparatus according to claim 1, wherein at least one or the following is displayed on a display unit: (1) a magnification from the predetermined zoom position to the optical telephoto end and (2) a magnification from the predetermined zoom position to the optical wide-angle end.
Yugi Fig. 8 par. 0012 and  0031

11
The electronic apparatus according to claim 1, wherein a magnification from the predetermined zoom position to a 



The electronic apparatus according to claim 1, further comprising an image pickup unit.
Yugi par 0012
15
An electronic apparatus comprising a memory and at least one processor which function as units comprising:
Yugi par. 0008


A zooming operation unit configured to accept a zooming operation in which a zoom position of a taking lens is changed, and 
Yugi par. 0008


A control unit configured to provide control change the zoom operation, and 
Yugi Fig. 8 par. 0031

A display control unit configured to provide control to display at least one of following: (1) a first magnification from a predetermined optical zoom position, which (a) is inside an optical zoom range and (b) is neither an optical wide angle end nor an optical telephoto end, to the optical telephoto end and (2) a second magnification from the predetermined optical zoom position to the optical wide angle end, wherein both the first magnification and the second magnification are magnification based on the predetermined optical zoom position regardless of a present zoom position.
Yugi Fig. 8 par. 0031
Asahi teaches in position initiation process the position set based on what is store in the memory which can be a position that is neither the extreme wide nor tele.  (see Asahi Fig. 10 item 46, p38, Asahi Fig. 11, p 40)  Asahi also teaches when extreme wide position is set, the len will move the extreme wide position regardless of the current position.  (see Fig. 10 Asahi p37)
It would have been obvious to an artisan at the time of the invention to include Asahi’s teaching with Yugi’s camera in order provide user with ability to change focus the lens to extreme position from any position. 

16
The electronic apparatus according to claim 15, Further comprising an image pick unit. 
Yugi par 0012

An electronic apparatus comprising a memory and at least one processor which function as units comprising:
Yugi par. 0008


A zooming operation unit configured to accept a zooming operation in which a zoom position of a taking lens is changed; and 
Yugi par. 0008


A control unit configured to provide control to change the zoom position in response to the zooming operation; and 
Yugi Fig. 8 par. 0031

A display control unit configured to provide control to display a magnification from a predetermined optical zoom position, which(a) is inside an optical zoom range, (b) is neither an optical wide angle and not an optical telephoto end, and (c) is independent from a present zoom position, to the present zoom position,  wherein the magnification is a magnification based on the predetermined optical zoom position.
Yugi Fig. 8 par. 0031

Asahi also teaches when extreme wide position is set, the lens will move the extreme wide position regardless of the current position.  (see Fig. 10 Asahi p37)
It would have been obvious to an artisan at the time of the invention to include Asahi’s teaching with Yugi’s camera in order with ability to change focus the lens to extreme position from any position. 

18
The electronic apparatus according to claim 17, wherein said display control unit provides control to further display at least one of the following: a magnification from the predetermined optical zoom position to the optical telephoto end and a magnification from the predetermined optical zoom position to the optical wide-angle end.
Yugi par 0012-15;
19
The electronic apparatus according to claim 17, wherein the memory and the at least one processor further function as a control unit configured to provides control such that the zoom 

20
The electronic apparatus according to claim 17, wherein the memory and the at least one processor further function as a setting unit configured to set the predetermined optical zoom position according to operation of a user.
Yugi Fig. 8 par. 0031
22
The electronic apparatus according to claim 17, wherein the memory and the at least one processor further function as a shooting mode setting unit configured to set one shooting mode selected from a plurality of shooting modes, and wherein the predetermined optical zoom position varies with shooting mode.
Yugi Fig. 8 par. 0031
24
The electronic apparatus according to claim 17, further comprising an image pickup unit.
Yugi par 0012


As per claims 25 and 28, they are rejected under the same rationale as claim 1. See rejection above.
As per claims 26 and 27; 29 and 30; they are rejected under the same rationale as claims 15 and 17. (see rejection above)
As per claims 31, 32, and 33, they are rejected under the same rationale as claims 1 and 4. See rejection above.



16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998
34
An electronic apparatus comprising:


at least one memory and at least one processor which function as:
Yugi par. 0008



(1) an accepting unit configured to accept a zooming operation;
Yugi par. 0008

(2) a control unit configured to perform control to change a present angle of view within at least a range including a wide-angle end and a telephoto end in response to the zooming operation; and 
Yugi par. 0008



(3) a display control unit configured to  perform control to display a first magnification at the telephoto end, the first magnification being determined with reference to a predetermined angle of view,
Yugi Fig. 8 par. 0031 displaying the telephoto position using a switch

Wherein the predetermined angle of view is an angle of view corresponding to a focal length of a lens
Yugi Fig. 8 par. 0031 displaying the telephoto position using a switch

Wherein the wide-angle end is wider than the predetermined angle of view, and the predetermined angle of view is wider than the telephoto end,
Yugi Fig. 8 par. 0031 displaying the telephoto position using a switch

Wherein the telephoto end is an optical telephoto end, and 
Yugi Fig. 8 par. 0031; Yugi par 0012

Wherein the first magnification is a magnification based on the predetermined angle of view regardless of a present angle of view.                                                                                            
Yugi Fig. 8 par. 0031
Asahi also teaches when extreme wide or tele position is set, the lens will move the extreme wide position regardless of the current position.  (see Fig. 10 Asahi p37)
It would have been obvious to an artisan at the time of the invention to include Asahi’s teaching with Yugi’s camera in order with ability to change focus the lens to extreme position from any position. 


The electronic apparatus according to claim 34,


Wherein the display control unit performs control in which a zoom ratio from the predetermined angle of view to the telephoto end is displayed as the first magnification.
Yugi Fig. 8 par. 0031
36
The electronic apertures according to claim 34,


Wherein the first magnification is a magnification of the telephoto end in a case where a zoom ratio of the predetermined angle of view, which is neither the wide-angle and nor the telephoto end, is assumed as 1.
Yugi Fig. 8 par. 0031
37
The electronic apparatus according to claim 34, wherein the wide angle end is an optical wide angle end.
Yugi par 0012
38
The electronic apparatus according to claim 34, wherein the predetermined angle of view is an optical angle of view.
Yugi par 0015;
40
The electronic apparatus according to claim 34, wherein the predetermined angle of view is independent from the present angle view.
Asahi also teaches when extreme wide or tele position is set, the lens will move the extreme wide position regardless of the current position.  (see Fig. 10 Asahi p37)

41
The electronic Apparatus according to claim 34, wherein the predetermined angle of view of maintained even if the present angle of view is changed in response to the zooming operation. 
Asahi also teaches when extreme wide or tele position is set, the lens will move the extreme wide position regardless of the current position.  (see Fig. 10 Asahi p37)

42
The electronic apparatus according to claim 34, wherein the control unit 

43
The electronic apparatus according to claim 34, wherein the control unit performs control to execute zooming in from a wide-angle and aide with respect to the predetermined angle of view to a telephoto end side with respect to the predetermined angle of view in response to one time of the zooming operation.
Yugi par 0012
45
The electronic apparatus according to claim 34, wherein the display control unit performs control to display the first magnification with a live view image.
Yugi par 0020-23
46
The electronic apparatus according to claim 45, further comprising at least one image sensor configured to capture the live view image.
Yugi par 0021
47
The electronic apparatus according to claim 34, wherein the display control unit perform control to display a display item indicating the range from the wide angle end to the telephoto end and to display an indicator indicating a position of the present angle of view on the display item. 
Asahi also teaches when extreme wide or tele position is set, the lens will move the extreme wide position regardless of the current position.  (see Fig. 10 Asahi p37)

48
The electronic apparatus according to claim 34, wherein the memory and the at least one processor further function as a shooting mode setting unit configured to set one shooting mode selected from a plurality of shooting modes, and wherein the predetermined angle of view varies with shooting modes. 
Yugi Fig. 8 par. 0031
50
The electronic apparatus according to claim 34, wherein the electronic apparatus is includes in at least one of a camera, a table, a game machine, and an electronic book reader.
Yugi par 0014.

The electronic apparatus according to claim 53, wherein the display control unit performs control to display the second magnification using a value less than 1. 
Asahi also teaches when extreme wide or tele position is set, the lens will move the extreme wide position regardless of the current position.  (see Fig. 10 Asahi p37)



As per claims 51 and 52, they are rejected under the same rationale as claim 34. 
As per claim 53, it is rejected under the same rationale as claim 34.  In addition, Yugi teaches a second magnification to a wide-angle end based on the predetermined angle of view. (see Yugi, Yugi Fig. 8 par. 0031)
As per claims 56, 57, 63, 64, 66, 67, 69, and 71, they are rejected under the same rationale as claims 36, 35, 42, 43, 45, 46, 48, and 50 respectively. 

16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998
55
The electronic apparatus according to claim 53,


wherein the display control unit performs control in which a zoom ratio from the predetermined angle of view to the wide-angle end is displayed as the second magnification. 
Yugi Fig. 8 par. 0031

59
The electronic apparatus according to claim 53, wherein the telephoto end is an optical telephoto end. 
Yugi par. 12.

60
The electronic apparatus according to claim 53, wherein the predetermined angle of view is an optical angle of view.
Yugi par. 12.



As per claims 58, 61, 62 and 68, they are rejected under the same rationale as claims 39, 40, 41, and 47 respectively. See rejection above. 

As per claims 74, it is rejected under the same rationale as claim 34.  However, Yugi does not teaches wherein the third magnification is magnification based on the predetermined angle of view, and wherein the predetermined angle is independent from the present angle of view.
 
Asahi teaches the main cpu is provided with information regarding whether Zoom tele or Wide (see Asahi p 31-32) the main cpu control zoom motor according to zoom code. (see Asahi p 32); and zoom code allow camera to move between 15 positions between range of 35 mm to 66mm. (see Asahi p2; The codes and their relative position are show on table 1 page 29)Asahi also teaches when extreme wide or tele position is set, the lens will move the extreme wide position regardless of the current position.  (see Fig. 10 Asahi p37)
It would have been obvious to an artisan at the time of the invention to include Asahi’s teaching with Yugi’s camera in order to provide user with additional magnification levels. 


16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998
75
The electronic apparatus according to claim 74, wherein the display control unit performs control in which a zoom ratio from the predetermined angle of view to the present angle of view display as the third magnification. 
see Furuya, fig. 15, par 0058
79
The electronic apparatus according to claim 74, wherein the wide angle end is an optical wide angle end. 
Yugi parr 0012


As per claims 76-78, 80-84, 86-89 and 91, they are rejected under the same rationale as claims 36, 25, 55, 59-62, 42-43, 45-48 and 50 respectively.  See rejections above.

As per claims 94 and 95, they are rejected under the same rationale as the combination of claims 74, 76, and 79-81.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yugi JP2002-112097 in view of Asahi GB2 221 998 and Furuya 2008/0025712.


16/819,254
Yugi JP2002-112097, Asahi GB2 221 998 and Furuya 2008/0025712
12
The electronic apparatus according to claim 1, wherein a display indicative of a position corresponding to the predetermined zoom position is produced in a bar display area where a bar indicative of a present zoom position in a zoom range is displayed. 
Furuya teaches displaying the range zoom as an indicator on the display screen. (see Furuya Fig. 15, Fig. 16, Fig. 17)
It would have been obvious to an artisan at the time of the invention to include Furuya’s teaching with Yugi’s camera in order to provide user with an indication of the zoom range.
13
The electronic apparatus according to claim 12, wherein the bar display area, a predetermined icon is displayed at a position corresponding to the predetermined zoom position, a wide-angle end icon is displayed at a position corresponding to the optical wide-angle end, and a telephoto end icon is displayed at a position corresponding to the optical telephoto end.
Furuya teaches displaying the range zoom as an indicator on the display screen. (see Furuya Fig. 15, Fig. 16, Fig. 17)
It would have been obvious to an artisan at the time of the invention to include Furuya’s teaching with Yugi’s camera in order to provide user with an indication of the zoom range.



Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Yugi JP2002-112097 in view of Asahi GB2 221 998 and Nogo 2010/0002095.

16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998 and Nogo 2010/0002095
8
The electronic apparatus according to claim 1, wherein the memory and the at least one processor further function as a setting unit configured to set the predetermined zoom position based on a frequently used zoom position in user operation logs.
Nogo teaches used a setting that user frequently used in the user’s log.  (see Nogo par 207)
It would have been obvious to an artisan at the time of the invention to include Nogo’s teaching with Yugi’s camera in order to allow user to reuse the setting from operation logs.



Claims 44, 49, 65 70, 85 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Yugi JP2002-112097, in view of Asahi GB2 221 998 and D’Souza 8,493,495.


16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998 and D’Souza 8,493,495
44
The electronic apparatus according to claim 34, wherein the accepting unit accepts the zooming operation performed on a touch panel.
D’Sonza teaches the input control is on a touch screen display.  (see D’Sonza col. 1, lines 45-55)
It would have been obvious to an artisan at the time of the invention to include D’Sonza’s teaching with Yugi’s camera in order to provide user with an interactive input device.
49
The electronic apparatus according to claim 34, wherein the electronic apparatus is included in a cellular phone terminal.
D’Sonza teaches the electronic device a cell phone.  (see D’Sonza col. 2, lines 25-35)
It would have been obvious to an artisan at the time of the invention to include D’Sonza’s teaching with Yugi’s camera in order to provide user with the feature of digital camera on a cell phone.






16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998 and D’Souza 8,493,495
85
The electronic apparatus according to claim 74, wherein the accepting unit accepts the zooming operation performed on a touch panel.
D’Sonza teaches the input control is on a touch screen display.  (see D’Sonza col. 1, lines 45-55)
It would have been obvious to an artisan at the time of the invention to include D’Sonza’s teaching with Yugi’s camera in order to provide user with an interactive input device.
90
The electronic apparatus according to claim 74, wherein the electronic apparatus is included in a cellular phone terminal.
D’Sonza teaches the electronic device a cell phone.  (see D’Sonza col. 2, lines 25-35)
It would have been obvious to an artisan at the time of the invention to include D’Sonza’s teaching with Yugi’s camera in order to provide user with the feature of digital camera on a cell phone.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yugi JP2002-112097 in view of Asahi GB2 221 998 and Nogo 2010/0002095.


16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998 and Nogo 2010/0002095
21
The electronic apparatus to claim 17, wherein the memory and the at least one processor further function as setting unit configured to set the predetermined optical zoom position based on a frequently used zoom position in user operation logs. 
Nogo teaches used a setting that user frequently used in the user’s log.  (see Nogo par 207)
It would have been obvious to an artisan at the time of the invention to include Nogo’s teaching with Yugi’s camera in order to allow user to reuse the setting from operation logs.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yugi JP2002-112097 in view of Asahi GB2 221 998, Furuya 2008/0025712 and Yumki US 2010/0208122.


16/819,254
Yugi JP2002-112097 in view of Asahi GB2 221 998, Furuya 2008/0025712, and Yumiki 2010/0208122
23
The electronic apparatus according to claim 17, wherein said display control unit provides control to produce a display indicative of a position corresponding to the predetermined optical zoom position in a bar display area where a bar indicative of a present zoom position in a zoom range is displayed, and 
Furuya teaches displaying the range zoom as an indicator on the display screen. (see Furuya Fig. 15, Fig. 16, Fig. 17)
It would have been obvious to an artisan at the time of the invention to include Furuya’s teaching with Yugi’s camera in order to provide user with an indication of the zoom range.

Wherein the bar display area, said display control unit displays a predetermined icon at a position corresponding to the predetermined optical zoom position, displays a wide angle end icon at a position corresponding to the optical wide-angle end, and displays a telephoto and icon at position corresponding to the optical telephoto end.
Furuya teaches displaying the range zoom as an indicator on the display screen. (see Furuya Fig. 15, Fig. 16, Fig. 17)
Yumiki teaches a bar showing optical position. (see Fig. 16)
It would have been obvious to an artisan at the time of the invention to include Yumiki’s teaching with Yugi’s camera in order to provide user with an indication of the optical lens.


Response to Arguments
The recapture rejection and the 112(a) rejection are withdrawal. 
Applicant’s arguments with respect to 102 and 103 rejections of claim(s) 1-38 and 40-96 have been considered but are moot because the new ground of rejection.



Contact information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE
Examiner
Art Unit 3992


/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992